     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:19-cv-00257-EPG
13   ANABEL KHACHI,                                  )
                                                     )
14                   Plaintiff,                      )       JOINT STIPULATION FOR EXTENSION
                                                     )       OF TIME TO RESPOND TO
15        vs.                                        )       PLAINTIFF’S OPENING BRIEF AND
     ANDREW SAUL,                                    )       ORDER
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                     Defendant.                      )
18                                                   )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended

21   from January 31, 2020 to March 20, 2020. This is Defendant’s second request for extension.
22   Good cause exists to grant Defendant’s request for extension.

23           Since the date of the last extension request, Counsel for Defendant (Counsel) sprained her

24   wrist and upper arm in early January following moving residences. As a result, Counsel was out

25   on medical leave for her wrist injury from January 5, 2020 to January 10, 2020 with no ability to

26   use her left hand. Counsel has been instructed by her doctors to rest her left (dominant) hand
27   until further evaluation, as Counsel is still experiencing significant pain with ongoing and

28
     JS for Extension of Time and PO,                          Case No. 1:19-cv-00257-EPG

                                                         1
 1   repeated typing/computer use. At this time, Counsel has been informed that she may need
 2   surgery, but is awaiting further evaluation by a specialist. In addition, Counsel also has over
 3   100+ active social security matters, which require two more dispositive motions until mid-
 4   March, and a pending Ninth Circuit matter that requires multiple levels of review. Due to
 5   unanticipated leave and heavy caseload, Counsel needs additional time to adequately review the
 6   transcript and properly respond to Plaintiff’s Motion for Summary Judgment.
 7           The parties further stipulate that the Court’s Scheduling Order shall be modified
 8   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 9   proceedings. Counsel apologizes for the belated request, but made her request as soon as
10   reasonably practicable, as Counsel has been out of the office.
11                                                 Respectfully submitted,
     Dated: January 31, 2020                       /s/ Shellie Lott
12
                                                   (*as authorized by email on January 31, 2020
13                                                 SHELLIE LOTT
                                                   Attorney for Plaintiff
14
     Dated: January 31, 2020                       MCGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
19                                         By      /s/ Tina L. Naicker
                                                   TINA L. NAICKER
20                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
21
22
23
24
25
26
27
28
     JS for Extension of Time and PO,                     Case No. 1:19-cv-00257-EPG

                                                      2
                                                ORDER
 1
 2           The Court has reviewed the proposed stipulation and finds good cause to approve same.
 3
     IT IS ORDERED that the time for Defendant to respond to Plaintiff’s Motion for Summary
 4
     Judgment be extended from January 31, 2020 to March 20, 2020. All other deadlines in the
 5
     Court’s scheduling order (ECF No. 5) shall be extended accordingly.
 6
 7   IT IS SO ORDERED.
 8
 9       Dated:     February 4, 2020                         /s/
                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JS for Extension of Time and PO,                    Case No. 1:19-cv-00257-EPG

                                                    3
